Blauohaed, J. (Concurring.)
The contract sued upon is wanting in mutuality, and is not enforceable.
As the plaintiff’s assignor was not bound to publish the. defendant’s advertisement, the law gave the defendant the ■ *215light to discontinue its publication at any time. He appears to have exercised this right by giving' notice to plaintiff’s assignor to discontinue, and after such notice his liability ceased.
The judgment must be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide event.